Title: From James Madison to James Monroe, 18 April 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Montpelier Apl. 18. 1815
                    
                    I recd. yesterday yours of the 14th. The confidential letters in it were returned by the same mail addressed to you as you suggested. The case of Genl. Ripley is in several respects a delicate one. If he is not satisfied with being breveted, and insists on a Court of Enquiry as a matter of right, ought he not still to have one? A refusal may subject the administration, to a suspicion of motives, which however unjust, may be turned to injurious purposes. I leave the question with you & Mr. Dallas, who understand all the circumstances better than I do. You have been already authorized to decide the other question of retaining him as the 4th. Brig: Genl. which I presume will be deemed eligible. I learn however that it will create new difficulties with some very respectable officers such as Brissel [sic], who will not, in that case remain in the Army, and for whom other satisfactory provision may be impossible. The case of Brissel & Smith particularly are hard ones, on acct. of their active merits; as that of Cushing & others is for long services, & a want of other resources. Have you been able to find any provision yet for Genl: W? I have not yet got thro’ his voluminous trial, amidst the interruptions which occur. In a day or two more I hope to return it to the War Dept.
                    I return the communications from Govr. Claiborne. I wonder at the delay of Genl. J. in reporting the proceedings to which they relate. Mr. Dallas’s letter to him, will I hope, answer the desired purpose: but it may happen otherwise, notwithstanding the advantageous shape given to the experiment.
                    Mr. Graham sent me the letter from Onis, of which a translation was kept for you. He seems now to require not only a reception of him, but an acknowledgment of his commission dated in 1809. with an apology for so long delaying it. It is remarkable that whilst the King is denouncing & persecuting the Cortes, as an illegitimate body, and annulling the proceedings during his absence, he should consider the appt. of Onis as so peculiarly &

obviously valid, as to forbid even a new edition of it. It is a fair suspicion, that the whole affair is an intrigue of Onis & his patron Cevallos; and is little, if at all a point, with the Court. If you think it worthy of consideration, whether any and what answer should be given, and whether on a view of all the facts known to the Dept. of State, it might not be best to receive him, I wish you to bring your associates into a consultation on the subject, and to act upon it, if delay be thought inexpedient. If there be ground to believe that Spain & G.B. are on a footing, which makes it advisable to overlook the objections which have thus far prevailed, to Onis, & that the acknowledgment of him will have any important effect on the Councils of Spain in that or any other respect, which concerns the U.S; such a step ought not to be longer witheld. But is there any evidence as yet, of any such connection between those powers, or that it would be affected by our receiving Onis, or asking the substitution of one not personally objectionable or that the question relating to him, is essentially mingled with the general policy of Spain towards us. With the knowlege we have of his indecorous & criminal conduct towards the U.S. and the knowlege the Spanish Govt. have both of that conduct, and of our knowledge of it, the case of his reception under such circumstances, & after so long objecting to it, would I fear, whenever made public, not make an impression in our favor, unless great considerations of national interest called for a disregard of all minor ones. I repeat however that I wish you in concert with the other members of the Cabinet to take up the subject, under all its aspects, and prospects, and I shall be governed by the result. Affe. respects
                    
                        
                            James Madison
                        
                    
                